UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Plaintiff,

-against- 19 Civ. 6936
ORDER OF DISMISSAL

 

CHAIRISH, INC.
Defendant.
DEBORAH A. BATTS, United States District Judge.

The Court having been advised (Docket No. 14) that all claims
asserted herein have been settied, it is ORDERED that the above-
entitled action be and is hereby dismissed and discontinued without
costs, and without prejudice to the right to reopen the action
within thirty days of the date of this Order if the settlement is
not consummated.

To be clear, any application to reopen must be filed within
thirty days of this Order; any application to reopen filed
thereafter may be denied sclely on that basis.

The Clerk of Court is directed to close the case.

SO ORDERED.

DATED: November J { , 2019

New York, New York
é

Deborah A. Batts
United States District Judge

 
